Title: From Thomas Jefferson to Elizabeth Chamberlayne, 24 November 1805
From: Jefferson, Thomas
To: Chamberlayne, Elizabeth


                  
                     Madam 
                     
                     Washington Nov. 24. 05
                  
                  Your letter of the 8th. was recieved in due time. on considering it’s contents it appeared to me that the most eligible thing which could be done for your son would be to place him among the midshipmen of the Navy. this is a corps of young gentlemen of the best characters & standing from different parts of the Union who are destined for future commands in the Navy. the state of a midshipman is a kind of apprenticeship to the knolege necessary to qualify him for future command. their pay & rations afford indeed but a plain subsistence, but they live together & on a footing, and is a better preparation for future service than a more luxurious life which might entice them from their proper pursuits. we have it in contemplation to provide a person here who may instruct them in those branches of Mathematics necessary for their future calling. should it be more agreeable to you, the Secretary of the Navy tells me your son might remain absent for a year or two, should you have an opportunity of applying the amount of his pay & rations towards procuring for him a better opportunity of instruction in your neighborhood or elsewhere. the Secretary of the Navy will inclose to him his warrant as Midshipman which was signed yesterday. Accept my wishes for your better health & my respectful salutations.
                  
                     Th: Jefferson 
                     
                  
               